Exhibit 10.1

 

Execution Version

 

SHARE SUBSCRIPTION AGREEMENT

 

By and Between

 

Celgene Switzerland LLC

 

and

 

BeiGene, Ltd.

 

Dated as of July 5, 2017

 

--------------------------------------------------------------------------------


 

BEIGENE, LTD.

 

SHARE SUBSCRIPTION AGREEMENT

 

THIS SHARE SUBSCRIPTION AGREEMENT (the “Agreement”) is made and entered into as
of July 5, 2017 (the “Signing Date”), by and between BeiGene, Ltd., an exempted
company incorporated in the Cayman Islands (the “Company”), and Celgene
Switzerland LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company and the Purchaser are entering into that certain Exclusive
License and Collaboration Agreement, by and among the Company, Purchaser and
Celgene Corporation, of even date herewith (the “License Agreement”);

 

WHEREAS, the obligations in the License Agreement are conditioned upon the
execution and delivery of this Agreement, pursuant to which the Company will
issue and sell to the Purchaser a number of its Ordinary Shares (as defined
herein), as provided for herein; and

 

WHEREAS, the Purchaser desires to purchase and subscribe for, and the Company
desires to sell and issue, the Shares (as defined herein) on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions.  When used in this
Agreement, the following terms shall have the respective meanings specified
below:

 

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.

 

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Purchaser or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.

 

“American Depositary Receipts” shall mean the certificates issued by the
Depositary evidencing the American Depositary Shares.

 

“American Depositary Shares” shall mean shares issued by the Depositary pursuant
to the Deposit Agreement, each representing 13 Ordinary Shares.

 

1

--------------------------------------------------------------------------------


 

“beneficially owns” (including the correlative terms “beneficial ownership,”
“beneficially owned,” “beneficial owner” or “beneficially owning”) shall mean
beneficial ownership within the meaning of Rule 13d-3 and Rule 13d-5 under the
Exchange Act.

 

“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.

 

“Change of Control” shall mean, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately or only
after the passage of time), directly or indirectly, of a majority of the total
voting power represented by all shares of such Person’s outstanding capital
stock; (ii) such Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
Person, other than (A) a merger or consolidation which would result in the
voting securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Consent” shall mean any, internal or external, approval, authorization,
consent, license, franchise, Order, registration, notification, permit,
certification, clearance, waiver or other confirmation of or by a Governmental
Authority, other Person or company body.

 

“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.

 

“control” (including the correlative terms “controlled by,” “controlling,” and
“under common control with”), as applied to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership or voting of securities, by contract or otherwise.

 

“Deposit Agreement” shall mean the Deposit Agreement, dated as of February 5,
2016, as amended from time to time, among the Company, the Depositary, and
holders from time to time of the American Depositary Receipts.

 

2

--------------------------------------------------------------------------------


 

“Deposit Shares” shall mean the American Depositary Shares into which the Shares
may be exchanged upon deposit thereof with the Depositary pursuant to the
Deposit Agreement.

 

“Depositary” shall mean Citibank, N.A.

 

“Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale, contract
to sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any Ordinary Shares, American Depositary
Shares or Ordinary Share Equivalents, including, without limitation, any “short
sale” or similar arrangement, or (ii) swap, hedge, derivative instrument, or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of Ordinary Shares,
American Depositary Shares or Ordinary Share Equivalents, whether any such swap
or transaction is to be settled by delivery of securities, in cash or otherwise.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), any
severance, employment, incentive or bonus, retention, change in control,
deferred compensation, termination pay, profit sharing, retirement, welfare,
post-employment welfare, fringe benefit, vacation or paid time off, equity or
equity-based or any other plan, policy, program, agreement, contract or
arrangement that is sponsored, maintained, contributed to, or required to be
contributed to by the Company or any of its Subsidiaries or under or with
respect to which the Company or any of its Subsidiaries has any current or
contingent liability or obligation.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rulings and regulations thereunder.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“GAAP” shall mean generally accepted accounting principles in the United States.

 

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

 

“Health Care Laws” means all applicable Laws relating to pricing, marketing,
provision, sale, distribution, coverage, or reimbursement of a drug, biological
or medical advice.

 

“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of letters of credit
and similar instruments, (e) all liabilities and obligations (contingent or
otherwise) arising from or in respect

 

3

--------------------------------------------------------------------------------


 

of (i) deferred compensation arrangements, or (ii) pension plans, (f) all
guaranties in connection with any of the foregoing, and (g) all accrued
interest, prepayment premiums, fees, penalties, expenses or other amounts
payable in respect of any of the foregoing.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereto.

 

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.

 

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, clinical or pre-clinical programs, intellectual property,
condition (financial or other), assets, liabilities or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that in
no event shall any of the following occurring after the date hereof, alone or in
combination, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred: (i) changes in the Company’s
industry generally or in conditions in the PRC or global economy or capital or
financial markets generally, including changes in interest or exchange rates,
(ii) any Effect caused by the announcement or pendency of the transactions
contemplated by the Transaction Agreements, or the identity of the Purchaser or
any of its Affiliates as the purchaser in connection with the transactions
contemplated by this Agreement or as a participant in the License Agreement,
(iii) the performance of this Agreement, the License Agreement and the
transactions contemplated hereby and thereby, including compliance with the
covenants set forth herein and therein, or any action taken or omitted to be
taken by the Company at the request or with the prior consent of the Purchaser,
(iv) changes in general legal, regulatory, political, economic or business
conditions or changes to GAAP or interpretations thereof occurring after the
date hereof that, in each case, generally affect the biotechnology or
biopharmaceutical industries, (v) acts of war, sabotage or terrorism occurring
after the date hereof, or any escalation or worsening of any such acts of war,
sabotage or terrorism, or (vi) earthquakes, hurricanes, floods or other natural
disasters occurring after the date hereof, provided, however, that with respect
to clauses (i), (iv), (v) and (vi), such effects, alone or in combination, may
be deemed to constitute, or be taken into account in determining whether a
Material Adverse Effect has occurred, but only to the extent such effects
disproportionately affect the Company and its Subsidiaries compared to other
participants in the biotechnology or biopharmaceutical industries.

 

“Material Contract” shall mean any Contract entered into by the Company or any
of its Subsidiaries that is required under the Exchange Act to be filed as an
exhibit to a Company SEC Document pursuant to Item 601(b)(10) of Regulation S-K.

 

“NASDAQ” shall mean the NASDAQ Stock Market LLC.

 

4

--------------------------------------------------------------------------------


 

“Ordinary Share Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Ordinary Shares or American
Depositary Shares, including, without limitation, any debt, preferred shares,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Ordinary Shares or American Depositary Shares.

 

“Ordinary Shares” shall mean ordinary shares, par value $0.0001 per share, of
the Company.

 

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

 

“Permitted Transferee” shall mean an Affiliate of the Purchaser that is wholly
owned, directly or indirectly, by the Purchaser; it being understood that for
purposes of this definition “wholly owned” shall mean an Affiliate in which the
Purchaser owns, directly or indirectly, at least ninety-nine percent (99%) of
the outstanding capital stock or ownership interests of such Affiliate;
provided, however, that no such Person shall be deemed a Permitted Transferee
for any purpose under this Agreement unless: (a) the Purchaser shall have,
within five (5) days prior to such transfer, furnished to the Company written
notice of the name and address of such Permitted Transferee, details of its
status as a Permitted Transferee and details of the Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents to be transferred, (b) the
Permitted Transferee, prior to or simultaneously with such Transfer, shall have
agreed in writing to be subject to and bound by all restrictions and obligations
set forth in this Agreement as though it were the Purchaser hereunder, and
(c) the Purchaser acknowledges that it continues to be bound by all restrictions
and obligations set forth in this Agreement.

 

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

 

“PRC” shall mean the People’s Republic of China.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Standstill Period” shall mean the period from and after the Signing Date until
the earlier of (i) the fifth (5th) anniversary of the Closing Date and (ii) the
expiration of the Term (as defined in the License Agreement) or earlier
termination of the License Agreement.

 

“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,

 

5

--------------------------------------------------------------------------------


 

registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.

 

“Transaction Agreements” shall mean this Agreement and the License Agreement.

 

“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly Dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar Disposition of, any securities
beneficially owned by such Person or of any interest (including any voting
interest) in any securities beneficially owned by such Person. For the avoidance
of doubt, a transfer of control of the direct or indirect beneficial ownership
of securities is a Transfer of such securities for purposes of this Agreement.

 

“Transfer Agent” shall mean Citibank, N.A. for American Depositary Shares, or
Mourant Ozannes Corporate Services (Cayman) Limited for Ordinary Shares, or any
successor transfer agent of the Company, as applicable.

 

2.                                      Closing, Delivery and Payment.

 

2.1                               Closing.  Subject to the terms and conditions
hereof, and in reliance on the representations, warranties, covenants and other
agreements hereinafter set forth, at the closing of the transactions
contemplated hereby (the “Closing”), the Company hereby agrees to issue to the
Purchaser, and the Purchaser agrees to subscribe for, 32,746,416 Ordinary Shares
(the “Shares”) at a purchase price of $4.58065384615385(1) per Share, free and
clear of all Liens, for an aggregate purchase price of One Hundred Fifty Million
Dollars ($150,000,000) (the “Purchase Price”).  The Closing shall take place
remotely via the exchange of documents and signatures, as soon as practicable,
but in no event later than at 10:00 a.m. on the first Business Day immediately
following the date on which the last of the conditions set forth in Article 6
has been satisfied or waived (other than those conditions that by their nature
can only be satisfied at the Closing), or at such other date and time as the
Company and Purchaser shall mutually agree (which date and time are designated
as the “Closing Date”).

 

2.2                               Delivery and Payment.  At the Closing, subject
to the terms and conditions hereof, the Company will instruct the Transfer Agent
to deliver to the Purchaser, via book entry to the applicable balance account
registered in the name of the Purchaser, the Shares,

 

--------------------------------------------------------------------------------

(1) Price equals the quotient of (i) 135% of the VWAP of the American Depositary
Shares on NASDAQ over the period beginning on June 16, 2017 and ending on
June 30, 2017 divided by (ii) 13.

 

6

--------------------------------------------------------------------------------


 

against payment of the Purchase Price in U.S. dollars by wire transfer of
immediately available funds to the order of the Company.

 

2.3                               Deliveries at Closing.

 

(a)                                 Deliveries by the Company. At the Closing,
the Company shall deliver or cause to be delivered to the Purchaser the
following items:

 

(i)                                    a true copy of the Certificate of
Incorporation and the Fourth Amended and Restated Memorandum and Articles of
Association (the “Articles of Association”) of the Company;

 

(ii)                                a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver the Shares to
Purchaser on an expedited basis;

 

(iii)                            a legal opinion of Mourant Ozannes, the
Company’s Cayman Islands counsel, addressed to the Purchaser, and dated the
Closing Date, in substantially the form provided to the Purchaser on the date
hereof;

 

(iv)                             an opinion of Goodwin Procter LLP, U.S. counsel
for the Company, addressed to the Purchaser, and dated the Closing Date, in
substantially the form provided to the Purchaser on the date hereof;

 

(v)                                 an opinion of Fangda Partners, PRC counsel
to the Company, addressed to the Purchaser, and dated the Closing Date, in
substantially the form provided to the Purchaser on the date hereof;

 

(vi)                             a certificate, dated as of the Closing Date,
signed by the Company’s principal executive officer and principal financial
officer confirming that the conditions to the Closing set forth in Section 6.1
have been satisfied; and

 

(vii)                         all such other documents, certificates and
instruments as the Purchaser may reasonably request in order to give effect to
the transactions contemplated hereby.

 

(b)                                 Deliveries by the Purchaser.  At the
Closing, the Purchaser shall deliver or cause to be delivered to the Company the
Purchase Price, by wire transfer of immediately available funds to one or more
accounts designated by the Company, such designation to be made no later than
three (3) Business Days prior to the Closing Date.

 

3.                                      Representations and Warranties of the
Company.  Except as set forth in the Company SEC Documents (as defined herein),
and only to the extent such Company SEC Documents are specifically referenced in
such representation or warranty, the Company hereby represents and warrants to
the Purchaser that as of the date hereof:

 

7

--------------------------------------------------------------------------------


 

3.1                               Organization, Good Standing and Qualification.

 

(a)                                 The Company is duly incorporated and validly
exists as an exempted company incorporated under the laws of the Cayman Islands
and has not been declared bankrupt, granted a suspension of payments or is
otherwise subject to insolvency proceedings.  The Company has all requisite
corporate power and authority to own and operate its properties and assets, to
execute and deliver the Transaction Agreements, to issue and sell the Shares,
and to carry out the provisions of the Transaction Agreements and to carry on
its business as presently conducted and as presently proposed to be conducted.
Each of the Company’s Subsidiaries (as defined herein) is an entity duly
incorporated or otherwise organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the Laws of
the jurisdiction of its incorporation or organization, as applicable, and has
all requisite power and authority to carry on its business to own and use its
properties. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign entity and is in good standing (to the extent such concept
exists in the relevant jurisdiction) in each jurisdiction in which the conduct
of its business or its ownership or leasing of property makes such qualification
necessary, except to the extent any failure to so qualify has not had and would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 During the twelve (12) months preceding the
Signing Date, neither the Company nor any of its Subsidiaries has taken any
action nor have any other steps been taken or Actions commenced or, to the
Company’s knowledge, threatened against any of them, for their winding up or
dissolution or for any of them to enter into any arrangement, scheme or
composition for the benefit of creditors, or for the appointment of a receiver,
administrator, liquidator, trustee or similar officer of any of them, or any of
their respective properties, revenues or assets.

 

3.2                               Subsidiaries.  The Company has disclosed all
of its subsidiaries (a) required to be disclosed in an exhibit to its Annual
Report on Form 10-K filed with the SEC or (b) in its subsequent filings under
the Exchange Act (the “Subsidiaries”).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary (except BeiGene Biologics Co., Ltd, which the Company owns 95% of the
equity interests) free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid and, if applicable in the relevant jurisdiction, non-assessable,
and free of preemptive and similar rights to subscribe for or purchase
securities (except that $42 of the registered capital of BeiGene (Suzhou)
Co., Ltd., RMB 1,759,755,385 of the registered capital of BeiGene Biologics
Co., Ltd. and RMB 800,000,000 of the registered capital of BeiGene Guangzhou
Biologics Manufacturing Co., Ltd. are not fully paid).

 

3.3                               Capitalization.

 

(a)                                 The authorized share capital of the Company,
immediately prior to the Signing Date, consists of 9,500,000,000 Ordinary
Shares, 518,903,349 of which were issued and outstanding, and 500,000,000
shares, par value $0.0001 per share, zero of which were issued and outstanding. 
Under the Company’s 2016 Share Option and Incentive Plan (the “Plan”),
immediately prior to the Signing Date, (i) options to acquire 76,284,732
Ordinary Shares have been granted and are outstanding, (ii) 1,256,250 restricted
share awards have been granted and

 

8

--------------------------------------------------------------------------------


 

are outstanding, and (iii) 18,852,176 Ordinary Shares remained available for
future issuance to board members, senior executives, employees and consultants
of the Company and its Subsidiaries.  Since the Signing Date, the Company has
not issued any equity securities, other than those issued pursuant to the Plan.

 

(b)                                 Except as disclosed in the Company SEC
Documents, including the Articles of Association, and other than the Ordinary
Shares reserved for issuance under the Plan, there are no outstanding options,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company or any of its Subsidiaries of any of its
securities, including the Shares.  Except as disclosed in the Company SEC
Documents, no Person is entitled to preemptive rights, rights of first refusal,
rights of participation or similar rights with respect to any securities of the
Company or any of its Subsidiaries, including with respect to the issuance of
Shares contemplated hereby.  Except as disclosed in the Company SEC Documents,
there are no voting agreements, registration rights agreements or other
agreements of any kind among the Company or any of its Subsidiaries and any
other Person relating to the securities of the Company or any of its
Subsidiaries, including the Shares.

 

(c)                                  All of the issued and outstanding Ordinary
Shares have been duly authorized and validly issued and are fully paid and were
issued in compliance with all applicable Laws concerning the issuance of
securities.  The Shares have been duly and validly authorized and, when issued
and paid for pursuant to this Agreement, will be validly issued, and fully paid.
Upon deposit of the Shares with the Depositary, the Deposit Shares  (i) will
have been duly and validly authorized and validly issued, (ii) will form part of
the same class of American Depositary Shares and will have the same profit
entitlement and voting rights as the American Depositary Shares, (iii) will not
be subject to pre-emptive rights, and (iv) shall be free and clear of all Liens,
except for restrictions on transfer imposed by applicable securities Laws or
contained herein. The Shares (i) will form part of the same class of Ordinary
Shares and will have the same profit entitlement and voting rights as the
Ordinary Shares, (ii) will not be subject to pre-emptive rights, and (iii) shall
be free and clear of all Liens, except for restrictions on transfer imposed by
applicable securities Laws or contained herein.

 

(d)                                 Except as disclosed in the Company SEC
Documents neither the Company nor any of its Subsidiaries owns or holds the
right to acquire any stock, partnership, interest, joint venture interest or
other equity ownership interest in any Person.

 

3.4                               Authorization; Binding Obligations.  All
corporate action on the part of the Company and its supervisory and management
boards necessary for the authorization of the Transaction Agreements, the
performance of all obligations of the Company hereunder and thereunder at the
Closing and the authorization, sale, issuance and delivery of the Shares
pursuant hereto, and the issuance of the Deposit Shares upon the deposit of the
Shares with the Depositary, has been taken, including the approval by the board
of directors of the Company to issue the Shares, to exclude any rights of
pre-emption in respect of such issuance, and to approve payment in U.S. dollars
for the Shares. No other action is required on the part of the Company, its
board of directors, or its shareholders prior to the Closing for the
consummation of the transactions contemplated by the Transaction Agreements. 
Each of the Transaction Agreements has been duly executed and delivered by the
Company and, assuming due authorization,

 

9

--------------------------------------------------------------------------------


 

execution and delivery by the Purchaser, constitutes valid and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws of general application affecting enforcement of creditors’ rights,
(b) general principles of equity that restrict the availability of equitable
remedies and (c) to the extent that the enforceability of indemnification
provisions may be limited by applicable Laws.

 

3.5          Company SEC Documents; Financial Statements; NASDAQ.

 

(a)           Since January 29, 2016, the Company has timely filed with the SEC
all of the reports and other documents required to be filed by it under the
Exchange Act and Securities Act and any required amendments to any of the
foregoing (the “Company SEC Documents”).  As of their respective filing dates,
each of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act applicable to such
Company SEC Documents, and, when filed, no Company SEC Documents contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  None of
the Company’s Subsidiaries is subject to the periodic reporting requirements of
the Exchange Act.  As of the date hereof, there are no outstanding or unresolved
comments in comment letters from the SEC staff with respect to any of the
Company SEC Documents and the Company has not been notified that any of the
Company SEC Documents is the subject of ongoing SEC review or outstanding
investigation.

 

(b)           The financial statements of the Company included in the Company
SEC Documents when filed complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended.  Except (i) as set forth
in the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business subsequent to the date of the most recent balance sheet
contained in the Company SEC Documents, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, be material to the Company and its
Subsidiaries taken as a whole. Neither the Company nor any of its Subsidiaries
has or is subject to any “Off-Balance Sheet Arrangement” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act).

 

(c)           The American Depositary Shares are listed on the NASDAQ Global
Select Market, and the Company has not received any notification that, and has
no knowledge that, NASDAQ is contemplating terminating such listing.

 

3.6          Compliance with Other Instruments.  Neither the Company nor any of
its Subsidiaries is (i) in violation or default of any term of its articles of
association, charter, certificate of incorporation, bylaws, limited partnership
agreement, or other organizational or constitutive documents, or (ii) material
breach of any Material Contract.  The execution,

 

10

--------------------------------------------------------------------------------


 

delivery, and performance of and compliance with the Transaction Agreements, and
the issuance and sale of the Shares pursuant hereto, will not, with or without
the passage of time or giving of notice, (i) conflict with or result in a
violation of the articles of association, charter, certificate of incorporation,
bylaws, limited partnership agreement, or other organizational or constitutive
documents of the Company or any of its Subsidiaries, in each case as in effect
on Closing Date, (ii) result in any violation of any Law or Order to which the
Company, any of its Subsidiaries or any of their respective assets is subject,
(iii) (A) conflict with or result in a breach, violation of, or constitute a
default under, (B) give any third party the right to modify, terminate or
accelerate, or cause any modification, termination or acceleration of, any
obligation under, or (C) require Consent under, any material Contract to which
the Company or any of its Subsidiaries is a party, or (iv) result in the
creation of any Lien upon any of the Company’s or any Subsidiary’s assets or
capital stock, except in the case of any of clauses (iii) and (iv) above, as
would not reasonably be expected to have a Material Adverse Effect.  Neither the
execution, delivery or performance of any Transaction Agreement by the Company,
nor the consummation by it of the obligations and transactions contemplated
hereby and thereby (including the issuance of the Shares) requires any Consent,
other than (i) filings required under applicable U.S. federal and state
securities Laws and (ii) the notification of the issuance and sale of the Shares
to NASDAQ.

 

3.7          Litigation.  Except as disclosed in the Company SEC Documents filed
prior to the Signing Date, there is no material: (i) Action pending or, to the
Company’s knowledge, threatened, against the Company or any of its Subsidiaries
which, if determined adversely to the Company or any of its Subsidiaries would
have a Material Adverse Effect or (ii) Order in effect against the Company or
any of its Subsidiaries.

 

3.8          Compliance with Laws; Permits.  The Company and its Subsidiaries
are not, and since January 1, 2012 have not been, in violation in any material
respect of any applicable Law (including any Health Care Law) in respect of the
conduct of its business or the ownership of its properties.  The Company and
each of its Subsidiaries has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, except those the lack of which would not reasonably be expected to have a
Material Adverse Effect.

 

3.9          Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.5 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities Laws.  Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Shares to any
person or persons so as to bring the sale of such Shares by the Company within
the registration requirements of the Securities Act or the securities Laws of
the Cayman Islands or the PRC.

 

3.10        Investment Company.  The Company is not, and after giving effect to
the transactions contemplated by the Transaction Agreements will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

11

--------------------------------------------------------------------------------


 

3.11        Absence of Changes. Since December 31, 2016, (a) the Company and
each of its Subsidiaries has conducted its business operations in the ordinary
course of business consistent with past practice and (b) there has not occurred
any event, change, development, circumstance or condition that, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.

 

3.12        Takeover Protections. There is no provision under the articles of
association of the Company, its bylaws or the Laws of the Cayman Islands that
has the purpose or intent of frustrating any control share acquisition, business
combination, or other takeover offer, or which otherwise has the purpose of a
‘poison pill’, whether or not as a result of the issuance to Purchaser or its
ownership of the Shares.

 

3.13        Anti-Corruption and Anti-Bribery Laws. Neither the Company and its
Subsidiaries, nor, to the Company’s knowledge, any of their respective director,
officer, agent, employee or other authorized person acting on behalf of the
Company is aware of or has taken any action, directly or indirectly, that could
result in a violation or a sanction for violation by such persons of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder; and the Company has instituted and maintain policies and
procedures to ensure compliance therewith. No part of the proceeds from the sale
of the Shares will be used, directly or indirectly, in violation of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.

 

3.14        Economic Sanctions. Neither the Company and its Subsidiaries, nor,
to the Company’s knowledge, any of their respective director, officer, agent,
employee or other authorized person acting on behalf of the Company: (i) is, or
is controlled or 50% or more owned in the aggregate by or is acting on behalf
of, one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States, the Cayman Islands or
the PRC (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”) or (ii) has, within the last five
(5) years, done the Company’s business in a country or territory that was, or
whose government was, at such time the subject of Sanctions that broadly
prohibit dealings with that country or territory. Within the past five
(5) years, to the knowledge of the Company, it has neither been the subject of
any governmental investigation or inquiry regarding compliance with Sanctions
nor has it been assessed any fine or penalty in regard to compliance with
Sanctions.

 

3.15        Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

 

12

--------------------------------------------------------------------------------


 

3.16        Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, with respect to the offer and sale of the
Shares.

 

3.17        Deposit Agreement. The Deposit Agreement was duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding agreement of the Company, enforceable in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency, reorganization and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, the Deposit Agreement, the American Depositary
Shares and the American Depositary Receipts conform in all material respects to
the descriptions thereof contained in the Company SEC Documents and, upon the
deposit of the Shares in accordance with the provisions of the Deposit
Agreement, (i) the Depositary will issue the Deposit Shares, and (ii) when
issued, the Deposit Shares will be entitled to the rights specified therein and
in the Deposit Agreement.

 

3.18        Absence of Withholding. All dividends and other distributions
declared and payable on the Shares may under the current laws and regulations of
the Cayman Islands be paid to the Purchaser, and all such dividends and other
distributions paid on the Shares will not be subject to withholding or other
taxes under the laws and regulations of the Cayman Islands and are otherwise
free and clear of any other tax, withholding or deduction in the Cayman Islands
and without the necessity of obtaining any Consent of any Governmental Authority
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties. All dividends and other distributions declared and
payable on the Deposit Shares may under the current laws and regulations of the
Cayman Islands be paid to the Depositary, and all such dividends and other
distributions paid on the Deposit Shares will not be subject to withholding or
other taxes under the laws and regulations of the Cayman Islands and are
otherwise free and clear of any other tax, withholding or deduction in the
Cayman Islands and without the necessity of obtaining any Consent of any
Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties.

 

4.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows:

 

4.1          Organization; Good Standing.  The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  The Purchaser has or will have all requisite power and
authority to enter into the Transaction Agreements, to subscribe for the Shares
and to perform its obligations under and to carry out the other transactions
contemplated by the Transaction Agreements, and no further approval or
authorization by any of its members or other equity owners, as the case may be,
is required.

 

4.2          Requisite Power and Authority.  The Purchaser has all necessary
power and authority to execute and deliver the Transaction Agreements and all
action on the Purchaser’s part required for the lawful execution and delivery of
the Transaction Agreements

 

13

--------------------------------------------------------------------------------


 

has been taken.  The Transaction Documents been duly and validly executed and
delivered by the Purchaser and the Transaction Agreements are, assuming due
authorization, execution and delivery by the Company, valid and binding
obligations of the Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of
indemnification provisions may be limited by applicable Laws.

 

4.3          No Conflicts.  The execution, delivery and performance of the
Transaction Agreements and compliance with the provisions thereof by the
Purchaser will not, with or without the passage of time or giving of notice:
(i) conflict with or result in a violation of the certificate of incorporation,
bylaws, or other organizational or constitutive documents of the Purchaser as in
effect on the Closing Date, (ii) result in any violation of any Law or Order to
which the Purchaser or any of its assets is subject, (iii) (A) conflict with or
result in a breach, violation of, or constitute a default under, or (B) give any
third party the right to modify, terminate or accelerate, or cause any
modification, termination or acceleration of, any obligation under any Contract
to which the Purchaser is a party, or (iv) result in the creation of any Lien
upon any of the Purchaser’s assets or equity interests, except in the case of
any of clauses (ii), (iii) and (iv) above, as would not reasonably be expected
to materially impair of the ability of the Purchaser to perform its obligations
under the Transaction Agreements and the transactions contemplated thereby in
any material respect.

 

4.4          No Governmental Authority or Third Party Consents.  No Consent is
required to be obtained or filed by the Purchaser in connection with the
authorization, execution and delivery of any of this Agreement or with the
subscription for the Shares, except under the HSR Act or such as have been
obtained or filed.

 

4.5          Investment Representations.  The Purchaser hereby represents and
warrants as follows:

 

(a)           Purchaser Acknowledgements. The Purchaser acknowledges that the
Shares have not been registered under the Securities Act or under any state or
foreign securities laws.  The Purchaser (i) acknowledges that it is acquiring
the Shares pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute any of the Shares
to any person in violation of applicable securities Laws, (ii) will not Dispose
of any of the Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Shares and of making an informed investment
decision, (iv) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act) and (v) (A) has been furnished with or has had full
access to all the information that it considers necessary or appropriate to make
an informed investment decision with respect to the Shares, (B) has had an
opportunity to discuss with management of the Company the intended business and
financial affairs of the Company and, in connection therewith, obtained
information necessary to verify any information furnished to it or to which it
had access (it being agreed and understood that this Clause (v) does not affect

 

14

--------------------------------------------------------------------------------


 

the Company’s representations and warranties contained in Section 3) and (C) can
bear the economic risk of (x) an investment in the Shares indefinitely and (y) a
total loss in respect of such investment.  The Purchaser has such knowledge and
experience in business and financial matters so as to enable it to understand
and evaluate the risks of and form an investment decision with respect to its
investment in the Shares and to protect its own interest in connection with such
investment. The Purchaser understands that there is no assurance that any
exemption from registration under the Securities Act will be available to
transfer the Shares and that, even if available, such exemption may not allow
the Purchaser to transfer all or any portion of the Shares under the
circumstances, in the amounts or at the times the Purchaser might propose.

 

(b)           Ownership.  Neither the Purchaser nor any of its Affiliates is the
owner of record or the beneficial owner of American Depositary Shares, Ordinary
Shares or Ordinary Share Equivalents.

 

4.6          Transfer Restrictions.

 

(a)           The Purchaser understands that the Shares shall be subject to
restrictions on resale pursuant to applicable securities Laws and that any
certificates representing the Shares or the applicable balance account of the
Purchaser with the Company’s Transfer Agent shall bear  transfer restrictions
with the effect of the following applicable legends:

 

(i)            “These securities have not been registered under the Securities
Act of 1933.  They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to BeiGene, Ltd.) that such registration is not required
or unless sold pursuant to Rule 144 of the Securities Act.”; and

 

(ii)           any legend required by other applicable securities Laws.

 

(b)           The Shares shall not bear the transfer restrictions set forth in
Section 4.6(a)(i) hereof: (i) following a sale of Shares pursuant to an
effective registration statement covering the resale of such Shares,
(ii) following any sale of Shares pursuant to Rule 144 promulgated under the
Securities Act (“Rule 144”) (or any successor provision then in effect), or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). In addition, the Shares shall not bear the
transfer restrictions set forth in Section 4.6(a)(ii) hereof following a sale of
Shares if, following a sale, the shares are not required to carry a legend
pursuant to such applicable securities Laws referred to in Section 4.6(a)(ii).
Notwithstanding the foregoing, the Company shall direct the Transfer Agent to
remove the transfer restriction set forth in Section 4.6(a)(i) applicable to the
Shares upon the written request of the Purchaser, within five (5) Business Days
of such request, at such time as the Shares may be transferred without the
requirement that the Company be in compliance with the public information
requirements and without volume or manner-of-sale restrictions under Rule 144.
The Purchaser, or if the Transfer Agent requires, the Company, shall provide
such opinions of counsel (which counsel shall be reasonably satisfactory to the
Company) reasonably requested by the Transfer Agent in connection with the
removal of legends pursuant to this Section 4.6(b). Any fees (with

 

15

--------------------------------------------------------------------------------


 

respect to the Transfer Agent, counsel to the Purchaser or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Purchaser.

 

5.             Covenants and Agreements.

 

5.1          Standstill. During the Standstill Period, the Purchaser, or any of
its Affiliates, shall not:

 

(i)            without the express consent of the Company, directly or
indirectly acquire any additional equity securities (including Ordinary Shares,
American Depositary Shares and Ordinary Share Equivalents) of the Company, if
after giving effect to such acquisition the Purchaser, or any of its Affiliates,
would, directly or indirectly own more than 9.9% of the then outstanding share
capital of the Company;

 

(ii)           directly or indirectly encourage or support a tender, exchange or
other offer or proposal by a Third Party;

 

(iii)         publicly propose (x) any merger, consolidation, business
combination, tender or exchange offer, purchase of the Company’s assets or
businesses, or similar transaction involving the Company or (y) any
recapitalization, restructuring, liquidation or other extraordinary transaction
with respect to the Company;

 

(iv)          directly or indirectly, seek to have called any meeting of the
shareholders of the Company, propose or nominate for election to the Company’s
Board of Directors any person whose nomination has not been approved by a
majority of the Company’s Board of Directors or cause to be voted in favor of
such person for election to the Company’s Board of Directors any Ordinary Shares
or American Depositary Shares of the then outstanding share capital of the
Company or Ordinary Share Equivalents other than as contemplated by Section 5.3
hereof ;

 

(v)           directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Exchange Act) in opposition to the recommendation of a majority of the
Company’s Board of Directors with respect to any matter, or seek to advise or
influence any Third Party, with respect to voting of any Ordinary Shares or
American Depositary Shares of the then outstanding share capital of the Company
or Ordinary Share Equivalents;

 

(vi)          deposit any Ordinary Shares or , American Depositary Shares of the
then outstanding share capital of the Company or Ordinary Share Equivalents in a
voting trust or subject any Ordinary Shares or American Depositary Shares of the
then outstanding share capital of the Company or Ordinary Share Equivalents to
any arrangement or agreement with respect to the voting of such Ordinary Shares
or American Depositary Shares of the then outstanding share capital of the
Company or Ordinary Share Equivalents other than as contemplated by Section 5.3
hereof;

 

(vii)        act in concert with any Third Party to take any action in clauses
(i) through (vi) above, or form, join or in any way participate in a
“partnership, limited

 

16

--------------------------------------------------------------------------------


 

partnership, syndicate, or other group” with any Third Party within the meaning
of Section 13(d)(3) of the Exchange Act with respect to the equity securities of
the Company;

 

(viii)       enter into discussions, negotiations, arrangements or agreements
with any Third Party relating to the foregoing actions referred to in clauses
(i) through (vi) above; or request or propose in writing to the Company’s Board
of Directors, any member(s) thereof or any officer of the Company that the
Company amend, waive, or consider the amendment or waiver of, any provisions set
forth in this Section 5.1; provided, however, that the mere voting in accordance
with Section 5.3 hereof of any voting securities of the Company held by the
Purchaser, its executive officers or directors, or its Affiliates shall not
constitute a violation of any of clauses (i) through (viii) above.

 

Notwithstanding the foregoing, (A) none of the Purchaser’s executive officers or
directors shall be restricted from purchasing Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents for his or her personal account
(other than through a tender or exchange offer), tendering his or her Ordinary
Shares, American Depositary Shares or Ordinary Share Equivalents into a Third
Party tender or exchange offer, voting his or her Ordinary Shares,  American
Depositary Shares or Ordinary Share Equivalents in any way he or she determines,
or depositing his or her Ordinary Shares, American Depositary Shares or Ordinary
Share Equivalents into a voting trust or subjecting them to any arrangement or
agreement with respect to the voting of such Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents ; and (B) if any executive
officer or director of the Purchaser serves as a member of the Company’s Board
of Directors, any action he or she takes in the performance of his or her duties
as a member of the Company’s Board of Directors shall not be deemed to violate
this Section 5.1, except if he or she takes such action at the direction of
Purchaser or an Affiliate thereof.

 

5.2          Lock-Up. During the 365-day period following the Closing (the
“Lock-Up Period”), the Purchaser shall not and shall cause its Affiliates not
to, without the prior consent of the Company, directly or indirectly, Dispose of
(a) any of the Shares or Deposit Shares, or any Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents beneficially owned by the
Purchaser or any of its Affiliates as of the Signing Date, together with any
Ordinary Shares,  American Depositary Shares or Ordinary Share Equivalents
issued in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization, and (b) any
Ordinary Shares, American Depositary Shares or Ordinary Share Equivalents issued
as (or issuable upon the exercise of any warrant, right or other security that
is issued as) a dividend or other distribution with respect to, or in exchange
or in replacement of, the Ordinary Shares, American Depositary Shares or
Ordinary Share Equivalents described in clause (a) of this sentence; provided,
however, that the foregoing shall not prohibit the Purchaser or its Affiliates
from Transferring Ordinary Shares, American Depositary Shares or Ordinary Share
Equivalents to a Permitted Transferee or to the Company.

 

5.3          Voting of Securities.  From and after the Signing Date until the
earlier of (i) the fifth (5th) anniversary of the Closing Date and (ii) the
expiration of the Term (as defined in the License Agreement) or earlier
termination of the License Agreement, in any vote or action by written consent
of the shareholders of the Company (including, without limitation, with respect

 

17

--------------------------------------------------------------------------------


 

to the election of directors), except as provided by Section 5.4, the Purchaser
shall, and shall cause its Affiliates to, vote or execute a written consent with
respect to all voting securities of the Company as to which it is entitled to
vote or execute a written consent in accordance with the recommendation of a
majority of the Company’s Board of Directors. In furtherance of this
Section 5.3, the Purchaser shall, and shall cause its Affiliates to, if and when
requested by the Company from time to time, promptly execute and deliver to the
Company an irrevocable proxy, substantially in the form of Exhibit B attached
hereto, and irrevocably appoint the Company or its designees, with full power of
substitution, its attorney, agent and proxy to vote (or cause to be voted) or to
give consent with respect to, all of the voting securities of the Company as to
which the Purchaser or Affiliate of the Purchaser is entitled to vote, in the
manner and with respect to the matters set forth in this Section 5.3. The
Purchaser acknowledges, and shall cause its Affiliates to acknowledge, that any
such proxy executed and delivered shall be coupled with an interest, shall
constitute, among other things, an inducement for the Company to enter into this
Agreement, shall be irrevocable and binding on any successor in interest of the
Purchaser or Affiliate of the Purchaser, as applicable, and shall not be
terminated by operation of Law upon the occurrence of any event. Such proxy
shall operate to revoke and render void any prior proxy as to any voting
securities of the Company heretofore granted by the Purchaser or its Affiliate,
as applicable, to the extent it is inconsistent herewith. Such proxy shall
terminate upon the earlier of (i) the fifth (5th) anniversary of the Closing
Date and (ii) the expiration of the Term (as defined in the License Agreement)
or earlier termination of the License Agreement.

 

5.4          Change of Control. Notwithstanding Section 5.3, the Purchaser and
its Affiliates may vote, or execute a written consent with respect to, any or
all of the voting securities of the Company as to which they are entitled to
vote or execute a written consent, as they may determine in their sole
discretion with respect to any transaction the consummation of which would
result in a Change of Control of the Company.

 

5.5          Sale Limitations. Subject to the restrictions set forth in
Section 5.2, the Purchaser agrees that it shall not, and shall cause its
Affiliates not to, Dispose of any Ordinary Shares, American Depositary Shares or
Ordinary Share Equivalents at any time during the one-year period following the
Closing, if such Dispositions, in any rolling 3-month period, exceed one percent
(1%) of the then outstanding share capital of the Company or to any Person that
the Purchaser or its Affiliate knows (after a reasonable inquiry in a private
placement) is a competitor of the Company.

 

5.6          Offering Lock-Up. The Purchaser shall, if requested by the Company
and an underwriter of Ordinary Shares, American Depositary Shares or Ordinary
Share Equivalents in connection with any public offering involving an
underwriting of Ordinary Shares, American Depositary Shares or Ordinary Share
Equivalents, agree not to Dispose of any Ordinary Shares, American Depositary
Shares or Ordinary Share Equivalents for a specified period of time, such period
of time not to exceed ninety (90) days (a “Lock-Up Agreement”). Any Lock-Up
Agreement shall be in writing in a form reasonably satisfactory to the Company
and the underwriter(s) in such offering. The Company may impose stop transfer
instructions with respect to the Ordinary Shares, American Depositary Shares or
Ordinary Share Equivalents subject to the foregoing restrictions until the end
of the specified period of time. The foregoing provisions of this Section 5.6
shall not apply (a) if the Purchaser and its Affiliates collectively own less
than 5% of Ordinary Shares or American Depositary Shares of the outstanding
share capital of the

 

18

--------------------------------------------------------------------------------


 

Company or Ordinary Share Equivalents, or (b) to the sale of any shares to an
underwriter pursuant to an underwriting agreement, and shall be applicable to
the Purchaser only if all officers and directors are subject to the same
restrictions.

 

5.7          Further Assurances.  Subject to the terms and conditions of this
Agreement, each of the Company and the Purchaser agrees to use its reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and assist the other party hereto in doing, all things reasonably
necessary, proper or advisable to obtain satisfaction of the conditions
precedent to the consummation of the transactions contemplated at the Closing,
including:  (a) obtaining all necessary Consents and the making of all filings
and the taking of all steps as may be necessary, including convening any
prerequisite meetings of bodies of the Company, to obtain a required Consent or
avoid an Action by any Governmental Authority, (b) the defending of any Actions
challenging this Agreement or any other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed, and (c) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement and the
other Transaction Agreements.

 

5.8          Securities Law Disclosure; Publicity.  No public release or
announcement concerning the transactions contemplated hereby or by any other
Transaction Agreement, including the public filing of any Transaction Agreement
pursuant to applicable securities Laws, shall be issued by the Company or the
Purchaser without the prior consent of the Company (in the case of a release or
announcement by the Purchaser) or the Purchaser (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably withheld,
conditioned or delayed), except for any such release or announcement as may be
required by securities Law or other applicable Law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Purchaser, as the case may be, shall allow the Purchaser or the
Company, as applicable, reasonable time to comment on such release or
announcement in advance of such issuance and the disclosing party shall consider
the other party’s comments in good faith.  Following execution and delivery of
this Agreement, the Company and the Purchaser shall issue a joint press release
substantially in the form set forth in Exhibit A.

 

5.9          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the offer or sale of the
Shares to be issued to the Purchaser hereunder for purposes of the rules and
regulations of any of the following markets or exchanges on which the Common
Shares or the Company is listed or quoted for trading on the date in question:
the Pink OTC Markets, the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE MKT or the New
York Stock Exchange.

 

5.10        Notification.  After the date hereof and prior to the Closing Date,
the Company shall promptly deliver to the Purchaser a written notice of any
event or development that would, or could reasonably be expected to, result in
any condition to Closing set forth in Section 6, not to be satisfied.

 

19

--------------------------------------------------------------------------------


 

5.11                        Registration Rights.  The Company covenants and
agrees as follows:

 

(a)                                 Within 30 days following a written request
by the Purchaser at any time after the expiration of the Lock-Up Period (or any
earlier termination or waiver by the Company thereof), or such earlier time as
the Company in its sole discretion may agree in writing, the Company shall file
a prospectus supplement or a registration statement to register the resale of
the Registrable Shares on a pro rata basis with respect to the shares eligible
for registration pursuant to the Second Amended and Restated Investors’ Rights
Agreement, dated as of April 21, 2015, by and among the Company and certain
shareholders named therein, as amended, on a Form S-3 ASR or Form S-3
registration statement under the Securities Act and use reasonable best efforts
to have such registration statement declared effective, if the Company is not
eligible to use Form S-3ASR, and maintain the effectiveness of such registration
statement for a period ending on the date the Purchaser no longer holds
Registrable Shares.

 

(b)                                 All expenses incurred in connection with
registrations, filings or qualifications pursuant to this Section 5.11,
including all registration, filing and qualification fees; printers’ and
accounting fees; fees and disbursements of counsel for the Company; and the
reasonable fees and disbursements, shall be borne and paid by the Company.

 

(c)                                  For the purposes of this Section 5.11,

 

(i)                                    “Losses” means any loss, damage, claim or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability  arises out of and is based upon: (A) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement of the Company registering the resale of the Registrable
Shares, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or (B) an omission or alleged
omission to state in such registration statement a material fact required to be
stated therein, or necessary to make the statements therein not misleading.

 

(ii)                                “Registrable Shares” means the Shares held
by Purchaser and the Deposit Shares relating thereto, including, without
limitation, any Ordinary Shares or American Depositary Shares paid, issued or
distributed in respect of any such Shares or Deposit Shares by way of stock
dividend, stock split or distribution, or in connection with a combination of
shares, recapitalization, reorganization, merger or consolidation, or otherwise,
but excluding Ordinary Shares or American Depositary Shares acquired before or
after  the Closing Date, provided, however, that the Shares and the Deposit
Shares relating thereto, will not be “Registrable Shares” (A) after the Shares
or Deposit Shares have been sold pursuant to an effective registration statement
or in compliance with Rule 144 or other exemptions from registration or (B) when
the remaining Shares or Deposit Shares held by the Purchaser could, in the
opinion of counsel satisfactory to the Company, be sold by the Purchaser in a
single transaction without the volume and manner of sale limitations under
Rule 144 unless the Purchaser has taken action, without the consent or agreement
of the Company, subsequent to the date hereof to cause such Shares not to be
eligible for such sale under Rule 144.

 

20

--------------------------------------------------------------------------------


 

(d)                                 With a view to making available to the
Purchaser the benefits of Rule 144, during the twelve (12) month period
following the Closing Date, the Company covenants that it will use commercially
reasonable efforts to (i) file in a timely manner all reports and other
documents required, if any, to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted thereunder and (ii) make
available information necessary to comply with Rule 144 with respect to resales
of the Shares or Deposit Shares under the Securities Act, at all times, to the
extent required from time to time to enable the Purchaser to resell Shares or
Deposit Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 (if available with respect to
resales of the Shares or Deposit Shares), as such rule may be amended from time
to time.

 

(e)                                  To the extent permitted by law, the Company
will indemnify and hold harmless the Purchaser, and the partners, members,
officers and directors of the Purchaser and each Person, if any, who controls
the Purchaser (collectively, “Purchaser Indemnified Parties”), against any
Losses, and the Company will pay to the Purchaser Indemnified Parties any legal
or other reasonable and documented expenses incurred thereby in connection with
investigating or defending any claim or proceeding from which Losses may result,
as such expenses are incurred; provided, however, that the indemnity agreement
contained in this Section 5.11(e) shall not apply to amounts paid in settlement
of any such claim or proceeding if such settlement is effected without the
consent of the Company, which consent shall not be unreasonably withheld, nor
shall the Company be liable for any Losses to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any Purchaser Indemnified
Party expressly for use in connection with such registration.

 

(f)                                   Promptly after receipt by the Purchaser
under this Section 5.11 of notice of the commencement of any action (including
any governmental action) for which a Purchaser Indemnified Party may be entitled
to indemnification hereunder, the Purchaser Indemnified Party will, if a claim
in respect thereof is to be made against the Company under this Section 5.11
(f), give the Company notice of the commencement thereof.  The Company shall
have the right to participate in such action and, to the extent the Company so
desires, and to assume the defense thereof with counsel mutually satisfactory to
the Purchaser Indemnified Parties and the Company; provided, however, that the
Purchaser Indemnified Parties shall have the right to retain one separate
counsel for all such Purchaser Indemnified Parties, with the reasonable and
documented fees and expenses to be paid by the Company, if representation of the
Purchaser by the counsel retained by the Company would be inappropriate due to
actual or potential conflict of interest between the Purchaser Indemnified
Parties and the Company.  The failure to give notice to the Company within a
reasonable time of the commencement of any such action shall relieve the Company
of any liability to the Purchaser Indemnified Parties under this Section 11(f),
only to the extent that such failure materially prejudices the Company’s ability
to defend such action.  The failure to give notice to the Company will not
relieve it of any liability that it may have to the Purchaser otherwise than
under this Section 5.11(f).

 

(g)                                 To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
contribution under the Securities Act may be required on the part of the
Purchaser Indemnified Parties, then such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after

 

21

--------------------------------------------------------------------------------


 

contribution from others) in such proportion as is appropriate to reflect the
relative fault of the Company and each Purchaser Indemnified Party in connection
with the statements, omissions, or other actions that resulted in such loss,
claim, damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the Company and each Purchaser
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the Company or by a Purchaser Indemnified Party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such Registrable Shares offered and sold by the Purchaser
pursuant to such registration statement, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

5.12                        PFIC Reporting.  For so long as the Purchaser holds
Shares or Deposit Shares, the Company hereby agrees to reasonably cooperate with
the Purchaser in order to permit the Purchaser to determine whether the Company
is at any time a “passive foreign investment company” (as defined in
Section 1297(a) of the Code) (a “PFIC”).  In furtherance of the foregoing, the
Company shall notify the Purchaser if, in good faith, the Company reasonably
believes the Company or any of its controlled Subsidiaries was a PFIC during the
prior taxable year, provided that the publication of a PFIC Annual Information
Statement by the Company on the Company’s website shall be deemed to satisfy
such notification requirement.  If the Company determines that the Company or
any of its controlled subsidiaries is a PFIC, the Company shall use commercially
reasonable efforts to (i) provide such information to the Purchaser as the
Purchaser may reasonably request to enable the Purchaser to complete its U.S.
Internal Revenue Service Form 8621 with respect to such entity and (ii) provide
such statements, information and documentation as the Purchaser reasonably
believes is necessary for it to make an election to treat such subsidiary as a
“qualified electing fund” under Section 1295 of the Code.

 

5.13                        Controlled Foreign Corporation. For so long as the
Purchaser holds Shares or Deposit Shares at any point during a taxable year,
then the Company hereby agrees to reasonably cooperate with the Purchaser in
order to permit the Purchaser to determine whether the Company is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (a “CFC”). 
If the Company is or is likely to have become a CFC, then the Company shall use
commercially reasonable efforts to provide to the Purchaser such information as
it may reasonably request to assist the Purchaser to timely comply with its
filing obligations under the Code, including but not limited to Internal Revenue
Service Form 5471.

 

6.                                      Conditions to Closing.

 

6.1                               Conditions to Purchaser’s Obligations at the
Closing.  The Purchaser’s obligation to purchase Shares at the Closing is
subject to the satisfaction, at or prior to the Closing Date, of the following
conditions (unless waived in writing by the Purchaser):

 

22

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the Signing Date and the Closing
Date as if made on such date, except to the extent any such representation and
warranty is (i) already qualified by materiality, in which case it shall be true
and correct as of such dates or (ii) specifically made as of a particular date,
in which case it shall be true and correct as of such date.

 

(b)                                 Performance of Obligations.  The Company
shall have performed and complied in all material respects with all agreements
and conditions herein required to be performed or complied with by the Company
on or before the Closing Date.

 

(c)                                  Legal Investment.  The sale and issuance of
the Shares shall be legally permitted by all Laws to which the Purchaser and the
Company are subject.

 

(d)                                 No Orders.  No Order shall be in effect
preventing the consummation of the transactions contemplated by the Transaction
Agreements.

 

(e)                                  Closing Deliverables.  The Company shall
deliver or cause to be delivered to the Purchaser all items listed in
Section 2.3(a).

 

(f)                                   License Agreement.  The Company shall have
executed the License Agreement, the Effective Date (as such term is defined in
the License Agreement) of the License Agreement shall occur immediately prior to
the Closing, no breach by the Company of any term of or obligation under the
License Agreement shall have occurred and be continuing, and the License
Agreement shall not have been terminated in accordance with its terms.

 

(g)                                 Consents, Permits, and Waivers.  All
Consents necessary or appropriate for consummation of the transactions
contemplated by the Transaction Agreements shall have been obtained, including
the approval of the board of directors of the Company.  All filings to be made
under the HSR Act or any other similar antitrust Laws (including but not limited
to the Cayman Islands and the PRC), with respect to the Transaction Agreements
and the transactions contemplated hereby and thereby, shall have been made and
the applicable waiting period, including all extensions thereof, under the HSR
Act or any other similar antitrust Laws (including but not limited to the Cayman
Islands), shall have expired or been terminated.

 

(h)                                 Material Adverse Effect.  No Material
Adverse Effect shall have occurred and be continuing.

 

(i)                                    The Company’s NASDAQ Listing.  The
Company’s American Depositary Shares shall continue to be listed on the NASDAQ
Global Select Market.

 

6.2                               Conditions to Company’s Obligations at the
Closing.  The Company’s obligation to issue and sell Shares at the Closing is
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions (unless waived in writing by the Company):

 

(a)                                 Representations and Warranties.  The
representations and warranties in Section 4 made by the Purchaser shall be true
and correct in all material respects as of the Signing Date and the Closing Date
as if made on such date, except to the extent any such

 

23

--------------------------------------------------------------------------------


 

representation and warranty is (i) already qualified by materiality, in which
case it shall be true and correct as of such dates or (ii) specifically made as
of a particular date, in which case it shall be true and correct as of such
date.

 

(b)                                 Performance of Obligations.  The Purchaser
shall have performed and complied with all agreements and conditions herein
required to be performed or complied with by the Purchaser on or before the
Closing Date.

 

(c)                                  Legal Investment.  The sale and issuance of
the Shares shall be legally permitted by all Laws to which the Purchaser and the
Company are subject.

 

(d)                                 No Orders.  No Order shall be in effect
preventing the consummation of the transactions contemplated by the Transaction
Agreements.

 

(e)                                  Closing Deliverables.  The Purchaser shall
deliver or cause to be delivered to the Company all items listed in
Section 2.3(b).

 

(f)                                   License Agreement.  The Purchaser shall
have executed the License Agreement, the Effective Date (as such term is defined
in the License Agreement) of the License Agreement shall occur immediately prior
to the Closing, no breach by the Purchaser of any term of or obligation under
the License Agreement shall have occurred and be continuing, and the License
Agreement shall not have been terminated in accordance with its terms.

 

(g)                                 Consents, Permits, and Waivers.  All
Consents necessary or appropriate for consummation of the transactions
contemplated by the Transaction Agreements shall have been obtained.  All
filings to be made under the HSR Act or any other similar antitrust Laws
(including but not limited to the Cayman Islands and the PRC), with respect to
the Transaction Agreements and the transactions contemplated hereby and thereby,
shall have been made and the applicable waiting period, including all extensions
thereof, under the HSR Act or any other similar antitrust Laws (including but
not limited to the Cayman Islands and the PRC), shall have expired or been
terminated.

 

7.                                      Notification under the HSR Act

 

7.1                               As a result of the aggregate consideration
being paid by the Purchaser under this Agreement and the License Agreement,
which satisfies the size of transaction jurisdictional threshold under the HSR
Act, the parties shall, as soon as practicable, and, in any event, no later than
seven (7) Business Days after the Signing Date, file or cause to be filed with
the Federal Trade Commission (the “FTC”) and the Department of Justice (the
“DOJ”) the notifications required to be filed under the HSR Act and the
rules and regulations promulgated thereunder with respect to the transactions
contemplated by this Agreement. The parties will use all reasonable efforts to
respond on a timely basis to any requests for additional information made by
either of such agencies.  Each party will be responsible for its own costs and
expenses and the Purchaser will be responsible for all filing fees associated
with any notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder.

 

7.2                               The Purchaser and the Company shall:
(i) reasonably cooperate with each other in connection with any investigation or
other inquiry relating to the transactions

 

24

--------------------------------------------------------------------------------


 

contemplated by the Transaction Agreements; (ii) reasonably keep the other party
informed of any communication received by such party from, or given by such
party to, the FTC, the DOJ or any other merger control authority and of any
communication received or given in connection with any proceeding by a private
party, in each case regarding the transactions contemplated by the Transaction
Agreements; (iii) promptly respond to and certify substantial compliance with
any inquiries or requests received from the FTC or the DOJ for additional
information or documentation; (iv) reasonably consult with each other in advance
of any meeting or conference with the FTC, the DOJ or any other merger control
authority, and to the extent permitted by the FTC, the DOJ or such other merger
control authority and reasonably determined by such party to be appropriate
under the circumstances, give the other party or their counsel the opportunity
to attend and participate in such meetings and conferences; and (v) permit the
other party or their counsel to the extent reasonably practicable to review in
advance, and in good faith consider the views of the other party or their
counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
merger control authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other merger control authority to enable the other party to attend.

 

8.                                      Miscellaneous.

 

8.1                               Termination. This Agreement may be terminated
at any time prior to the Closing by:

 

(a)                                 mutual written consent of the Company and
the Purchaser;

 

(b)                                 either the Company or the Purchaser, upon
written notice to the other no earlier than December 31, 2017 (the “Termination
Date”), if the Closing has not been consummated by the Termination Date;

 

(c)                                  either the Company or the Purchaser, upon
written notice to the other, if any of the conditions to the Closing set forth
in Section 6.1(c), 6.1(d), 6.1(g), 6.2(c), 6.2(d) or 6.2(g) as applicable,
despite the use of reasonable efforts shall have become incapable of fulfillment
by the Termination Date and shall not have been waived in writing by the other
party within ten (10) Business Days after receiving receipt of written notice of
an intention to terminate pursuant to this clause (c); provided, however, that
the right to terminate this Agreement under this Section 8.1(c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure to consummate the
transactions contemplated hereby prior to the Termination Date;

 

(d)                                 the Company, upon written notice to the
Purchaser, so long as the Company is not then in breach of its representations,
warranties, covenants or agreements under this Agreement such that any of the
conditions set forth in Section 6.1(a) despite the use of reasonable efforts
could not be satisfied by the Termination Date, (i) upon a material breach of
any covenant or agreement on the part of the Purchaser set forth in this
Agreement, or (ii) if any representation or warranty of the Purchaser shall have
been or become untrue, in each case such that any of the conditions set forth in
Section 6.2(a) or 6.2(b), as applicable, could not be satisfied by the
Termination Date; or

 

25

--------------------------------------------------------------------------------


 

(e)                                  the Purchaser, upon written notice to the
Company, so long as the Purchaser is not then in breach of its representations,
warranties, covenants or agreements under this Agreement such that any of the
conditions set forth in Section 6.2(a) or 6.2(b), as applicable, despite the use
of reasonable efforts could not be satisfied by the Termination Date, (i) upon a
breach of any covenant or agreement on the part of the Company set forth in this
Agreement, or (ii) if any representation or warranty of the Company shall have
been or become untrue, in each case such that any of the conditions set forth in
Section 6.1(a), 6.1(b), 6.1(h) or 6.1(i), as applicable, could not be satisfied
by the Termination Date.

 

8.2                               Effect of Termination. In the event of the
termination of this Agreement pursuant to Section 8.1 hereof, (a) this Agreement
(except for this Section 8, and any definitions set forth in this Agreement and
used in such sections) shall forthwith become void and have no effect, without
any liability on the part of any party hereto or its Affiliates, and (b) all
filings, applications and other submissions made pursuant to this Agreement, to
the extent practicable, shall be withdrawn from the agency or other Person to
which they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 8.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.

 

8.3                               Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the Laws of the
State of New York, without regard to the conflict of laws principles thereof
that would require the application of the Law of any other jurisdiction,
provided, that (i) the issue of the Shares as described in Section 2.1, (ii) the
transfer of the Shares as described in Section 2.2, (iii) Section 3.1(a) to the
extent relating to the Company, (iv) the capitalization of the Company as
described in Section 3.3(a), (v) Section 3.4, to the extent relating to the
Company and (vi) Sections 3.12 and 3.18 (clauses (i) through (vi) above,
jointly, the “Cayman Law Matters”), shall be governed exclusively by, and
construed in accordance with, the laws of the Cayman Islands, without regard to
the conflict of laws principles thereof that would require the application of
the Law of any other jurisdiction. The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement,
provided that the courts of the Cayman Islands shall have exclusive jurisdiction
over the Cayman Law Matters. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY
PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION
OR PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK OR, IN ACCORDANCE
WITH THIS SECTION 8.3, THE COURTS OF THE CAYMAN ISLANDS (THE “CHOSEN COURTS”).
EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE FOREGOING
SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE

 

26

--------------------------------------------------------------------------------


 

CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH CHOSEN COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT
THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING
AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 

8.4                               Survival.  The representations, warranties,
covenants and agreements made herein shall survive the Closing.

 

8.5                               Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon the parties hereto and their respective successors, assigns,
heirs, executors and administrators and shall inure to the benefit of and be
enforceable by each person who shall be a holder of the Shares from time to
time; provided, however, that prior to the receipt by the Company of adequate
written notice of the transfer of any Shares specifying the full name and
address of the transferee, the Company may deem and treat the person listed as
the holder of such Shares in its records as the absolute owner and holder of
such Shares for all purposes.  This Agreement may not be assigned by any party
hereto without the consent of the other party, provided, that the Purchaser may
assign its rights and obligations hereunder in whole or in part to any Affiliate
of the Purchaser or to any successor of the Purchaser as a result of a Change of
Control of the Purchaser, provided further, that in the case of such assignment
the assignee shall agree in writing to be bound by the provisions of this
Agreement and the Purchaser shall not be relieved of its obligations hereunder.

 

8.6                               Entire Agreement.  This Agreement, the
exhibits and schedules hereto, the other Transaction Agreement, and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable for or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

8.7                               Severability.  In the event one or more of the
provisions of this Agreement should, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable

 

27

--------------------------------------------------------------------------------


 

provision had never been contained herein.  Upon such determination that any
provision of this Agreement, or the application of any such provision, is
invalid, illegal, void or unenforceable, the Company and the Purchaser shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Company and the Purchaser as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby and the other Transaction Agreement are fulfilled to the
greatest extent possible.

 

8.8                               Amendment.  No provision in this Agreement
shall be supplemented, deleted or amended except in a writing executed by an
authorized representative of each of the Purchaser and the Company.  Any
amendment effected in accordance with this Section 8.8 shall be binding upon
each holder of Shares or Deposit Shares purchased under this Agreement at the
time outstanding, each future holder of all such Shares or Deposit Shares, and
the Company, and any amendment not effected in accordance with this Section 8.8
shall be void and of no effect.

 

8.9                               Waivers; Delays or Omissions.  It is agreed
that no delay or omission to exercise any right, power or remedy accruing to any
party, upon any breach, default or noncompliance by another party under this
Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any Consent of any kind or
character on any party’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
the Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by Law, or otherwise afforded to any party, shall be cumulative and
not alternative.  Any waiver effected in accordance with this Section 8.9 shall
be binding upon each holder of Shares or Deposit Shares purchased under this
Agreement at the time outstanding, each future holder of all such Shares or
Deposit Shares, and the Company, and any waiver not effected in accordance with
this Section 8.9 shall be void and of no effect.

 

8.10                        Equitable Relief.  Each of the Company and the
Purchaser hereby acknowledges and agrees that the failure of the Company or the
Purchaser to perform their respective agreements and covenants hereunder will
cause irreparable injury to the Purchaser or the Company, for which damages,
even if available, will not be an adequate remedy. Accordingly, each of the
Company and the Purchaser hereby agrees that the Purchaser and the Company shall
be entitled to seek the issuance of equitable relief by any court of competent
jurisdiction to compel performance of the Company’s or the Purchaser’s
obligations.

 

8.11                        Notices. All notices and other communications under
this Agreement must be in writing and are deemed duly delivered when
(a) delivered if delivered personally or by nationally recognized overnight
courier service (costs prepaid), (b) sent by facsimile with confirmation of
transmission by the transmitting equipment (or, the first Business Day following
such transmission if the date of transmission is not a Business Day) or
(c) received or rejected by the addressee, if sent by United States of America
certified or registered mail, return receipt requested; in each case to the
following addresses or facsimile numbers and marked to the attention of the
individual (by name or title) designated below (or to such other address,
facsimile number or individual as a party may designate by notice to the other
parties):

 

28

--------------------------------------------------------------------------------


 

If to the Company:

 

BeiGene, Ltd.

c/o Mourant Ozannes Corporate Services (Cayman) Limited

94 Solaris Avenue, Camana Bay

Grand Cayman

Cayman Islands

Attention: Scott A. Samuels, Esq.

 

with a copy (which will not constitute notice) to:

 

Goodwin Procter LLP

620 Eighth Avenue

New York, NY 10018

Attention: Edwin O’Connor

 

If to the Purchaser:

 

Celgene Switzerland LLC

86 Morris Avenue

Summit, NJ 07901

United States of America

Attention: Gerald F. Masoudi

 

with a copy (which will not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540-6241

United States of America

Attention:                 Alan B. Leeds

Finnbarr D. Murphy

 

8.12                        Expenses.  Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

 

8.13                        Titles and Subtitles.  The titles of the sections
and subsections of the Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

8.14                        Counterparts.  This Agreement may be executed in any
number of counterparts (including via facsimile, PDF or other electronic
signature), each of which shall be an original, but all of which together shall
constitute one instrument.

 

8.15                        Broker’s Fees.  Each party hereto represents and
warrants that no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such party

 

29

--------------------------------------------------------------------------------


 

hereto is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein.  Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 8.15 being untrue.

 

8.16        Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.  The
words “include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America.  All exhibits attached hereto and all other
attachments hereto are hereby incorporated herein by reference and made a part
hereof.

 

8.17        Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto.  No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

 

8.18        No Strict Construction.  This Agreement has been prepared jointly
and will not be construed against either party.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.

 

[Signature Page to Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Company:

 

 

 

BeiGene, Ltd.

 

 

 

 

 

By:

/s/ Ji Li

 

Name: Ji Li

 

Title: EVP, Global Head of BD

 

 

[Signature Page to the BeiGene Share Subscription Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

 

Purchaser:

 

 

 

Celgene Switzerland LLC

 

 

 

 

 

By:

/s/ Kevin Mello

 

Name: Kevin Mello

 

Title: Manager

 

[Signature Page to the BeiGene Share Subscription Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINT PRESS RELEASE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF IRREVOCABLE PROXY

 

In order to secure the performance of the duties of the undersigned pursuant to
Section 5.3 of the Share Subscription Agreement, dated as of July 5, 2017 (the
“Agreement”), by and among BeiGene, Ltd. (the “Company”), and Celgene
Switzerland LLC (the “Purchaser”), the undersigned hereby irrevocably appoints
[            ] and [            ], and each of them, the attorneys, agents and
proxies, with full power of substitution in each of them, for the undersigned,
and in the name, place and stead of the undersigned, to vote (or cause to be
voted) or, if applicable, to give consent, in such manners as each such
attorney, agent and proxy or his substitute shall in his sole discretion deem
proper to record such vote (or consent) in the manners, and with respect to such
matters as set forth in Section 5.3 of the Agreement (but in any case, in
accordance with any written instruction from the undersigned, properly delivered
under Section 5.3 of the Agreement, to vote or give consent as contemplated by
Section 5.3(b) of the Agreement) with respect to all voting securities, which
the undersigned is or may be entitled to vote at any meeting of the Company held
after the date hereof, whether annual or special and whether or not an adjourned
meeting or, if applicable, to give written consent with respect thereto. This
proxy is coupled with an interest, shall be irrevocable and binding on any
successor in interest of the undersigned and shall not be terminated by
operation of law upon the occurrence of any event. This proxy shall operate to
revoke and render void any prior proxy as to voting securities heretofore
granted by the undersigned which is inconsistent herewith. This proxy shall
terminate upon the earlier of (i) the fifth (5th) anniversary of the Closing
Date (as defined in the Agreement) and (ii) the expiration of the Term (as
defined in the License Agreement (as defined in the Agreement)) or earlier
termination of the License Agreement.

 

 

CELGENE SWITZERLAND LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------